Case 3:19-cv-05639-WHA Document 105-4 Filed 06/26/20 Page 1 of 3

        REFILED PURSUANT TO COURT ORDER (DKT. 102)




                EXHIBIT C
                                            Case 3:19-cv-05639-WHA Document 105-4 Filed 06/26/20 Page 2 of 3

                                                       REFILED PURSUANT TO COURT ORDER (DKT. 102)

                                       1   amend this response after IONpath serves invalidity contentions that properly make a prima

                                       2   facie allegation of obviousness (if any) and Fluidigm has had a reasonable opportunity to review

                                       3   any such invalidity contentions.1/

                                       4            Notwithstanding the foregoing objections, Fluidigm states that, should IONpath establish

                                       5   that one or more references qualify as prior art, that those one or more references disclose every

                                       6   limitation of any Asserted Claim, and that a person having skill in the art would have been

                                       7   motivated at the appropriate time to modify and/or combine the one or more references, the

                                       8   Asserted Claim(s) would not have been obvious in view of numerous secondary considerations

                                       9   including commercial success, long felt but unsolved need, praise of others, commercial

                                      10   acquiescence, expressions of skepticism, copying, teaching away, failure of others, simultaneous

                                      11   development, copying, and/or unexpected results.
THREE EMBARCADERO CENTER, 7TH FLOOR
  BRYAN CAVE LEIGHTON PAISNER LLP




                                      12            Nexus
   SAN FRANCISCO, CA 94111-4070




                                      13            Fluidigm states that there is unquestionably a nexus between its evidence of secondary

                                      14   considerations and the Asserted Claims because that evidence is tied to specific products that

                                      15   practice the invention(s), disclosed and claimed. Fluidigm’s proprietary technology CyTOF®,

                                      16   Helios™, and Hyperion™ instruments and Maxpar® reagents (including, but not limited to, as

                                      17   applied in connection with Fluidigm’s Therapeutic Insights Services) practice and embody each

                                      18   Asserted Claim as informed by, for example, the respective specifications and disclosures of the

                                      19   ‘386 Patent, ‘104 Patent, and ‘698 Patent. Fluidigm incorporates by reference, as if fully set forth

                                      20   herein, Fluidigm’s Confidential Amended Disclosure of Asserted Claims and Infringement

                                      21   Contentions Under Patent L.R. 3-1 in response to Local Patent Rule 3-1(g) and additionally

                                      22   identifies its response to Patent Local Rules 3-2(b) and the documents produced in response

                                      23   thereto, including: FLUIDIGM_00005023-5290, 5340-5341, 5350-5357, 5360-5370, 5371-5522,

                                      24   5523-5527, 5528-5567, and 5568-5573. Fluidigm additionally incorporates by reference its

                                      25
                                           1/
                                      26       Fluidigm understands, consistent with IONpath’s counsel J. Furman’s May 5, 2020 letter and
                                           Fluidigm’s counsel N. Williamson’s responsive May 6, 2020 email, that IONpath intends to seek
                                      27   leave of court to address the deficiencies in its obviousness contentions. As of this supplemental
                                           response, IONpath has not provided Fluidigm with a draft of IONpath’s proposed motion for
                                      28   leave to amend or any proposed supplement.
                                                                                              7
                                                PLAINTIFFS’ HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY SUPPLEMENTAL RESPONSES TO
                                                                       DEFENDANT’S INTERROGATORY NOS. 6 & 7
                                           Case 3:19-cv-05639-WHA Document 105-4 Filed 06/26/20 Page 3 of 3

                                                      REFILED PURSUANT TO COURT ORDER (DKT. 102)

                                       1   March 13, 2020 objections and responses to Defendant IONpath’s Interrogatory No. 8, including

                                       2   but not limited to the exemplary charts further illustrating how a person of ordinary skill in the art

                                       3   may understand certain of Fluidigm’s instruments and reagents to practice the inventions of the

                                       4   Asserted Claims.

                                       5          In addition, there is a nexus as the Asserted Claims – as practiced by Fluidigm’s

                                       6   proprietary technology CyTOF®, Helios™, and Hyperion™ instruments and Maxpar® reagents

                                       7   (including, but not limited to, as applied in connection with Fluidigm’s Therapeutic Insights
                                       8   Services) – are the foundational technology that enables the transformative functionality that
                                       9   drives demand for those products and services. This has been recognized, for example, by the
                                      10   Human Proteome Organization in connection with its 2019 HUPO Awards. The Human
                                      11   Proteome Organization expressly noted the original goal “to apply ICP-MS (TOF) technology in
THREE EMBARCADERO CENTER, 7TH FLOOR
  BRYAN CAVE LEIGHTON PAISNER LLP




                                      12   pursuit of high-parameter single cell proteomics,” that the technology “was spun out into a
   SAN FRANCISCO, CA 94111-4070




                                      13   company by the…founders of DVS (now part of Fluidigm Inc),” and that the technology was
                                      14   “ultimately commercialized [in] the MS-based system called CyTOF.” Fluidigm’s Helios™ and
                                      15   Hyperion™ instruments and Maxpar® reagents are based on the CyTOF technology. “Setting the
                                      16   new standard in human immune profiling, this profiling system provides the first complete
                                      17   sample-to-answer solution to quantify 37 different immune cell populations using a simple single-
                                      18   tube workflow with automated five-minute results reporting.” “CyTOF is a transformative
                                      19   technology that is instrumental in driving groundbreaking discoveries in immunology, cancer,
                                      20   stem cell research, neurology and many more biological areas by enabling researchers to deeply
                                      21   profile protein biomarkers from cells and tissues at single-cell resolution.” HUPO’s associated
                                      22   press release is publicly available online at https://www.hupo.org/2019-Awards, and Fluidigm’s
                                      23   associated press release is publicly available online at http://investors.fluidigm.com/news-
                                      24   releases/news-release-details/cytof-inventors-receive-prestigious-science-and-technology-award.
                                      25           Fluidigm further reserves its right to supplement its response generally, and regarding
                                      26   “nexus” specifically, as the case proceeds. For example, IONpath has elected to assert
                                      27   obviousness based upon overbroad and non-specific “groupings” of prior art for all Asserted
                                      28
                                                                                             8
                                            PLAINTIFFS’ HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY SUPPLEMENTAL RESPONSES TO
                                                                   DEFENDANT’S INTERROGATORY NOS. 6 & 7
